             Case 5:21-cv-00030-LCB Document 6 Filed 01/19/21 Page 1 of 1                                                  FILED
                                                                                                                  2021 Jan-19 PM 01:59
                                                                                                                  U.S. DISTRICT COURT
                                                                                                                      N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHWESTERN DIVISION

Jeffrey Davidson,                                               )                 Summons
                                                                )        (Issued pursuant to Rule 4 of
                                              Plaintiff,        )        the Federal Rules of Civil
                                                                )        Procedure or other appropriate
                                                                )        law.)
                           v.                                   )
                                                                )       CIVIL ACTION CASE NUMBER:
Account Resolution Team, Inc., a                                )
Tennessee corporation,                                          )
                                                                )              5:21-cv-00030-LCB
                                              Defendant.        )

                                           Summons in a Civil Action

To: Account Resolution Team, Inc.
c/o Corporation Service Company, Inc., as registered agent
641 S. Lawrence Street
Montgomery, Alabama 36104

NOTE: A separate summons must be
      prepared for each defendant.

A lawsuit has been filed against you.

         Within      21        days after service of this summons on you (not counting the day you received it), you
n1ust serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion tnust be served on the plaintiffs attorney, whose name and address are:

Ronald C. Sykstus
Bond, Botcs, Sykstus, Tanner & Ezzell, P.C., 225 Pratt Avenue, Huntsville, Alabama 35801

David J. Philipps
Philipps & Philipps, 9760 S. Roberts Road, Suite One, Palos Hills, Illinois 60465

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.
You also must file your answer or 1notion with the court.

DATE    I 1I0\ 12 Dl I                                          ~~:1Rfr~ i~~~ CLERK
SEE REVERSE SIDE FOR RETURN                                     Dep1u~ ~terl?' v• of6~
                                                                         (SEAL OF COURT)
                                                                NORTHERN DISTRICT OF ALABAMA
                                                                1729 5th Avenue North
                                                                Birmingham, Alabama 35203
